DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Election/Restrictions
Claims 40-52, 61-64 and 67-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2020.

Response to Arguments
All of Applicant’s arguments filed 5/3/2022 have been fully considered and are persuasive in view of the Morley reference as such new rejections are presented below.  The Examiner would like to noted that the Morley reference was not provided by Applicants, as such the Examiner has cited it on the attached PTO-892 form.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 53, 55, 66 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivak (US 2006/0024277). Sivak is newly cited.
Sivak discloses methods for the prevention and treatment of skin aging rising from the depletion of components of the mitochondrial membranes and the respiratory systems using extracts rich in mitochondrial components.  The composition can also be used to treat  skin conditions or diseases related to or leading to mitochondria dysfunction (Abs and Sivak – claims 1 and 3).
Sivak teaches the composition to be topically applied to skin and teaches that the carrier for the mitochondrial extract can be any which facilitates topical application and can take the form of gels, lotions, creams, etc., such compositions are referred to as dermatologically acceptable carriers [0018], thus reading on topical composition being a cream or a gel as recited by instant claim 53.
Sivak further teaches the composition and function of plant and yeast mitochondria are not different from those of mammals [0012].
Regarding claim 66: Sivak teaches that several methods to isolate intact mitochondria and teaches that it is important to obtain intact mitochondria because the final extract will then contain both soluble and membrane-associated components [0014].  Sivak teaches that the mitochondria is separated from other cell components of plant materials (mung beans, cauliflower florest, protoplasts, reading on mitochondria obtainable from cell or tissue selected from plant cells) and once separated, intact mitochondria obtained by any method are broken before adding to the carrier.  Mitochondria can be broken by repeated freezing and thawing or by exposing them to a suitable hypotonic medium [0014-0017].
Regarding claims 70: Sivak teaches that the composition can be formulated to comprise emollients such as natural oils and waxes, reading on hydrophobic component [0018].
Regarding claim 55: It is noted that claim 55 recites product-by-process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the claimed product is found to be substantially the same as the product of the prior art.   
	Claim 53 states “the composition stimulates hair follicle growth upon administration to hair follicle-containing human skin,” this is an expected property of the claimed composition as the prior art makes obvious the structural limitations being claimed and a composition and its properties are inseparable.  Furthermore, the instant specification teaches that plant mitochondria which can be obtained from mung bean can be used to obtain the claimed effects of stimulating hair follicle growth.

Claim(s) 53, 55, 66, 70 and 71-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivak (US 2006/0024277), as applied to claims 53, 55, 66 and 70 above, and further in view of Shanler (US 2015/0045403).
As discussed above, the prior art references make obvious the limitations of claims 53, 55, 66 and 70, while Sivak teaches that the composition can be formulated as a cream, Sivak does not teach the claimed carrier components.
Shanler teaches pharmaceutical creams which can be used to treat disorders of hair follicles (Abs).
Regarding claims 70 and 73: Shanler teaches that the creams can be formulated to comprise emollients such as cetostearyl alcohol (Shanler – claim 9). While Shanler doesn’t teach cetostearyl alcohol to be an emulsifying agent, a compound and its properties are inseparable, therefore, cetostearyl alcohol is expected to act as an emulsifying agents as claimed.
	Regarding claims 70 and 71-72: They can be formulated as W/O or O/W emulsions which comprise water and one or more common oils such as a mineral, olive, castor, soybean and sesame oils [0073].  
	Regarding claims 70 and 74-75: The cream can also comprise viscosity enhancing agents such as hydroxyethylcellulose, methyl cellulose, natural gums such as gelatin [0090].
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sivak with those of Shanler.  One of skill in the art would have recognized that the cream of Sivak could be formulated to comprise ingredients/components commonly known in the prior art to be used for formulating topical creams for use in treating hair conditions.  One of skill in the art would have been motivated to formulate the cream of Sivak to be an O/W or W/O emulsion which comprises emollients (for example, cetostearyl alcohol), common oils (for example mineral oil) and viscosity enhancing agents (gelatin and/or HEC) as taught by Shanler, as its prima facie obvious for a person of skill in the art to pursue the known options within his or her own technical grasp to achieve the predictable result for formulating a cream for treatment of hair disorders comprising ingredients well known in the art to arrive at compositions “yielding no more than one would expect from such an arrangement.”


Claim(s) 53, 54, 55, 60, 66, 70 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivak (US 2006/0024277), as applied to claims 53, 55, 66 and 70 above, and further in view of Yivgi-Ohana (US 2015/0079193).
As discussed above, the prior art references make obvious the limitations of claims 53, 55, 66 and 70, however, Sivak does not teach the limitations of claims 54, 60 and 76.
Yivgi-Ohana discloses compositions and methods of inhibiting angiogenesis by the use of a composition comprising partially purified intact mitochondria and/or ruptured mitochondria derived therefrom, wherein the mitochondria has undergone at least one freeze-thaw cycle (Abs and Yivgi-Ohana - Claim 1).  Yivgi-Ohana teaches that in some embodiments the composition comprises ruptured mitochondria and at least one mitochondrial constituent released and/or secreted from the ruptured mitochondria [0084]. Yivgi-Ohana teaches that the term “mitochondrial constituent” refers to any element comprised in mitochondria. According to some embodiments, a mitochondrial constituent is at least one element selected from the group consisting of mitochondrial protein, mitochondrial nucleic acid, mitochondrial lipid, mitochondrial saccharide, mitochondrial structure, at least part of a mitochondrial matrix and a combination thereof [0103].
Yivgi-Ohana further teaches that the composition can comprise a carrier [0040 and 0132], suitable carriers include sucrose [0184]. Yivgi-Ohana teaches the composition comprising the mitochondria to further comprise a hypertonic solution comprising sucrose in amounts sufficient to preserve to mitochondrial function [0109].
Yivgi-Ohana teaches that the compositions can be formulated for topical application such as creams [0186].  Yivgi-Ohana teaches that the mitochondria is obtained from a healthy tissue of the subject.  Yivgi-Ohana teaches that the composition can be used to treat pathologies which would benefit from angiogenesis and mitochondria-dysfunction associated disorders [0162].
Yivgi-Ohana teaches an examples wherein angiogenesis is induced by using 12.5 µg/mL of mitochondria [0273], and oxygen consumption of mouse aortic rings was treated with 12.5 or 50 µg/mL and treatment of hind limb muscles with 3.5, 35 or 350ug of mitochondrial composition, which overlaps with the claimed effective amounts.  Furthermore, Yivgi-Ohana teaches the amount of composition to be administered will vary depending on the subject being treated, the severity of the affliction, the manner of administration, etc. [0190].
Regarding claims 54: It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sivak with those of Yivgi-Ohana.  One of skill in the art would have been motivated to add sucrose to the composition of Sivak in amounts effective to preserve the mitochondrial function.  One of skill in the art would have a reasonable expectation as both Sivak and Yivgi-Ohana teach composition comprising intact and/or ruptured mitochondria.
Regarding claim 60: Yivgi-Ohana teaches that at least one mitochondrial constituent is released and/or secreted from the ruptured mitochondria [0084].  Sivak teaches the collection of intact mitochondria and then teaches breaking this intact mitochondria (i.e. rupturing it) prior to adding it to the carrier.  Therefore, as evidenced by Yivgi-Ohana, intact mitochondria inherently contains the mitochondrial constituents claimed.  While Sivak does teach this to be obtained from healthy mitochondria, Yivgi-Ohana teaches the use of healthy mitochondria, therefore, it would have been prima facie obvious to use healthy plant mitochondria as its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to achieve the predictable result of formulating topical composition comprising mitochondria.
Regarding claim 76: While Sivak does not teach the use of mitochondria in the claimed amounts, both Sivak and Yivgi-Ohana teaches the use of mitochondria to treat mitochondrial-associated disorders and Yivgi-Ohana further exemplifies the use of 12.5 or 50 µg/mL mitochondria and teaches that the amount of composition to be administered will vary depending on the subject being treated, the severity of the affliction, the manner of administration, etc. [0190].  In view of these teachings a skilled artisan would recognize that the amounts of mitochondria and composition administered is highly optimizable depending on the desired outcome and would have been motivated to use the amounts taught by Yivgi-Ohana as a starting point and optimize said amounts through routine experimentation to achieve a desired result.
Claim(s) 53, 55, 58, 66 and 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivak (US 2006/0024277), as applied to claims 53, 55, 66 and 70 above, and further in view of Frohberg (US 6,590,141), newly cited.
As discussed above, the prior art references make obvious the limitations of claims 53, 55, 66 and 70, however, Sivak does not teach the use of potatoes cells.
Regarding claim 58: It is noted that the phrase “are obtainable or obtained from…” “wherein the plant cells are sprout or potato cells,” is product-by-process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
In the present case, the claimed product is found to be substantially the same as the product made obvious by the prior art.
	Furthermore, Frohberg teaches the use of plant cells from both potatoes and mung bean as these are both starch storing plants, thus showing them to be art recognized equivalents used for the same purpose and Frohberg teaches these to be used to formulate transgenic plants which can be used in cosmetics and pharmaceuticals (col. 17, lines 15-20 and col. 21 lines 20-35)), therefore the substitution of one art recognize equivalent (mung bean) for another would (potatoes) have been prima facie obvious to a skilled artisan with a reasonable expectation of success.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613